UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                        __________________

                           No. 96-20560
                         Summary Calendar
                        __________________



     EUGENIO L. RODRIGUEZ,
                                       Plaintiff-Appellant,

                              versus

     TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
     INSTITUTIONAL DIVISION; EVANS, Sgt.,

                                       Defendants-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
                         (CA-H-94-2933)
         ______________________________________________
                          July 2, 1997

Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eugenio L. Rodriguez, Texas prisoner # 382692, appeals the

dismissal of his civil rights complaint, in which he alleged that

he had been denied adequate medical care. We cannot determine from

the record the basis of the court’s dismissal, be it for mootness,

justiciability, frivolousness, or failure to state a claim, because

*
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the court dismissed the complaint for the reasons stated at a

Spears hearing, and the tape of the hearing is largely inaudible.

Consequently, we cannot determine whether the district court abused

its discretion in dismissing the complaint on the assurance that

certain future medical treatment would be provided to Rodriguez.

Accordingly, we REMAND the case to the district court for the

limited purpose of reconstructing the record as it pertains to the

Spears hearing to clarify the basis of the dismissal.    See Fed. R.

App. P. 10(c) and (d).   Following remand, the district court shall

return the case to this court for further proceedings.

     LIMITED REMAND.




                                 2